               Case 2:19-cv-02400-JS Document 23 Filed 08/31/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA



DONALD GRIFFITH ,                                     :
                                                      : CIVIL ACTION
                  Petitioner                          :
                                                      :
         vs.                                          : NO. 19-CV-2400
                                                      :
COMMONWEALTH OF                                       :
PENNSYLVANIA, et. al.,                                :
                                                      :
                  Respondents                         :


                                                    ORDER

         AND NOW, this          27th             day of August, 2021, upon careful consideration of pro

se Petitioner Donald Griffith's Petition Under 28 U.S.C. §2254 for Writ of Habeas Corpus by a

Person in State Custody, Respondents' Response in Opposition and after review of the thorough

Report and Recommendation of United States Magistrate Judge Henry S. Perkin issued on May

12, 2021, it is ORDERED:

         1. The Report and Recommendation (Doc. No. 14) is APPROVED and ADOPTED;

         2. The Petition for Writ of Habeas Corpus is DENIED with prejudice and DISMISSED

without an evidentiary hearing;

         3. Petitioner having failed to make a substantial showing of the denial of a constitutional

right pursuant to 28 U.S.C. §2253(c)(3), a certificate of appealability shall not issue 1; and


_________________
1
   Petitioner has filed no objections to the Report and Recommendation despite having had two extensions of time
within which to do so, the last of which expired on August 15. Regardless, having now reviewed the 39-page,
thorough Report prepared by Judge Perkin, we discern no error in his reasoning or in his recommendation that the
Petition be denied with prejudice and dismissed without an evidentiary hearing for the reasons articulated. The
Court further concurs with the recommendation that no certificate of appealability should issue given that Mr.
Griffith has failed to make "a substantial showing of the denial of a constitutional right." See, Slack v. McDaniel,
529 U.S. 473, 483-484 (2000).
  Case 2:19-cv-02400-JS Document 23 Filed 08/31/21 Page 2 of 2




4. The Clerk of Court is DIRECTED to CLOSE this case.



                                        BY THE COURT:



                                        /s/ Juan R. Sanchez
                                        ________________________
                                        Juan R. Sanchez,     C.J.
